DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
As stated in the previous action, the amendments to the specification filed on 07/12/19 are accepted.

Drawings
	As stated in the previous action, the drawings filed on 03/22/17 are accepted.

Examiner’s Note - 35 USC § 101
As stated in the previous action of 05/13/21, the 101 rejection made in the final rejection of 10/16/20 was withdrawn. Claims 1, 4-17, and 19-28 qualify as eligible subject matter under 35 U.S.C. 101.

Examiner’s Note - 35 USC § 112
	As stated in the previous action of 05/13/21, the 112 rejection made in the final rejection of 10/16/20 was withdrawn. 

Allowable Subject Matter
Claims 1, 4-17, and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the following limitation was not found, taught, or disclosed by the prior art. Independent claim 16 contains a similar limitation(s). All other claims depend on independent claims 1 and 16.
choosing, by a meter electronics of the flowmeter during flowmeter operation, a preferred algorithm from a plurality of zero calibration algorithms stored in the meter electronics, the determining of the preferred algorithm being based upon the fluid flow and the fluid density
applying the preferred zero calibration algorithm to an operating routine to determine a mass flow rate
In the applicant’s arguments of 08/12/21, the applicant argued, “Block 1704 and 1706 teaches standard mass flow rate equations that are well known in the art. The decision block (1703) that the choice of algorithm is ‘based on’ is a comparison of based on fluid density. This decision is certainly not based on both fluid density and fluid flow as is required by the present claims. The present Action indicates that ‘In other words, Hays et al teaches a plurality of zero calibration algorithms and applying the algorithms for different processing reasons’ … Different processing reasons is vague, and does not teach or imply the claimed invention. The teachings of Stack and Hayes combined simply do not, and could not, motivate one skilled in the art to determine a preferred algorithm based upon the fluid flow and the fluid density without impermissible hindsight bias derived from the present application.” (emphasis applicant’s).
The examiner found this argument to be persuasive. The examiner also could not find other art, either alone or in combination, which taught the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aughton (US PgPub 20170153132) discloses measurement of flow through pipelines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        09/08/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862